DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 23 February 2022 for the application filed 05 February 2020. Claims 2-10 and 12 are pending:
Claims 1 and 11 have been canceled; and
Claims 2-7, 10, and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 14/815,130, filed 31 July 2015, and abandoned 09 March 2020) which has (PRO 62/031,481, filed 31 July 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	Claim 6 references the concepts of “stretch[ing]” and “relax[ing]” of the plurality of tubular membranes in the last two lines. The Examiner will interpret such concepts as described by Applicant in p0047 of the Specification, “[w]hen the membrane is stretched, the orifice takes on an elongated shape and the distance across the orifice decreases, thus decreasing the size of the material that may pass through the orifice”; and “[b]y stretching and/or relaxing the membranes, the mean spherical diameter of the material that can permeate through the membrane can be adjusted”.
	Claim 8 references the phrase “a true batch system” in line 2. Applicant has provided a description of a “true batch” process in p0059-0060 of the Specification. The Examiner has interpreted such a claimed limitation to be directed toward a process by which the claimed inventive system is used. However, the relevant disclosure has not indicated that “a true batch system” implies any additional structural limitation, functional or otherwise, beyond which the Examiner will be required to evaluate. Features of an apparatus or system may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate (In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)).
	Similarly, Claim 9 references the phrase “a feed and bleed system” in line 2. Applicant has provided a description of a “feed and bleed” process in p0057-0058 of the Specification. The Examiner has interpreted such a claimed limitation to be directed toward a process by which the claimed inventive system is used. However, the relevant disclosure has not indicated that “a feed and bleed system” implies any additional structural limitation, functional or otherwise, beyond which the Examiner will be required to evaluate.

Claim Objections
Claim 10 is objected to because of the following informalities:
“the plurality of tubular members arranged in each elongate housing member…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by TSAI et al. (US PGPub 2009/0215153 A1).
	Regarding Claim 2, TSAI discloses a two-headed membrane module comprising a round membrane vessel (i.e., a cylindrically shaped housing member having an internal cavity) with hollow fibers (p0058). As shown in FIG. 4, the membrane module 90 (i.e., a fine filtration module) includes a number of permeable hollow fibers 62 (i.e., a plurality of membranes arranged within the internal cavity of the housing member) having asymmetric membrane walls that define a porous layer (i.e., membranes… having membranous sidewalls with a selected permeability); the hollow fibers 62 are further potted in bottom potted end 64 and in top potted end 66 (i.e., a pair of end caps; p0059). TSAI further discloses that the hollow fibers 62 have a length greater than the distance between the top and bottom potted ends 66 and 64 to allow for slack and freedom to move (p0060); and, as shown in FIG. 4, the hollow fibers 62 are parallel with one another (i.e., the plurality of membranes being arranged in parallel with one another).
In the system shown in FIG. 5, TSAI further discloses a plurality of two-headed membrane modules connected in series, e.g., axially stacked membrane modules 230, 231, and 232 (p0064); process liquid enters the first membrane module 230 through a liquid inlet 253 (p0068), delivered via a feed stream 166 by a pump (unlabeled; i.e., a feed pump for advancing the process material) from a recycle stream 164 that provides “fresh liquid and/or recycled broth” (p0069). TSAI further discloses a liquid recovery conduit 250 (i.e., a permeate collection portion comprising a permeate collection port) that receives process liquid and desired liquid product that leads to a recirculation stream 160; the recirculation stream 160 is part of a product recovery system that separates the desired liquid product from the process liquid and returns the process liquid for further treatment while the recovered liquid product is drawn off a concentrate return portion comprising an output element; a fluid conduit arranged to return the concentrate to the fine fluid module; p0069).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

TSAI differs from the claimed inventive system in that TSAI is deficient in explicitly disclosing a process tank containing a process material with high solids content and a permeate container. However, such a process tank and a permeate container are inherent in the system disclosed by TSAI.
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." (Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990); MPEP §2112 IV). In 
The limitations “wherein the fine filtration module creates a pressure differential across the plurality of membranes such that the pressure in the process material is higher than the pressure across the plurality of membranes” and “the fine filtration module establishes a high relative velocity between the process material and the plurality of membranes such that cleaning of the plurality of membranes occurs without the need for back flushing or backwashing” are directed toward intended uses of the claimed system. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Here, the two-headed membrane module system disclosed by TSAI reads upon all claimed structural limitations; the instant limitations in question do not further recite any structural elements or any functional elements that would otherwise require significant changes to the structure. As such, because the TSAI-disclosed system has been shown to be substantially identical to the claimed water treatment system, these claimed functions are presumed inherent. This prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
The limitation “a plurality of readily removable membranes arranged within the internal cavity” is considered to not have patentable weight; everything and anything is removable and may be removed if so desired. While TSAI may have disclosed that the hollow fibers 62 are potted to the bottom potted end 64 and the top potted end 66 with an epoxy or the like (p0059), such hollow fibers 62 can still be removed. The limitation that the membranes are “readily removable” is directed toward a subjective degree of removability, i.e., that the membranes can be removed without 
Finally, the limitation “a process material with high solids content” is directed toward materials or articles acted upon. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Nothing recited about the claimed process material structurally or functionally limits the claimed water treatment system; patentability of the water treatment system cannot be based upon the materials processed by the system, much less the properties of such materials.
Regarding Claims 3-5, TSAI discloses the water treatment system of Claim 2. The instant limitations of “wherein the process material with a high solids content includes solids with a diameter up to ¼ inch” (Claim 3), “wherein the process material with a high solids content includes solids with a diameter up to ½	inch” (Claim 4), and “wherein the high solids content is approximately 50,000 mg/liter” (Claim 5) are directed toward limitations of materials or articles worked upon by the claimed invention. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Nothing recited about the claimed process material or high solids content structurally or functionally limits the claimed water treatment system; patentability of the water treatment system cannot be based upon the materials processed by the system, much less the properties of such materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US PGPub 2009/0215153 A1) in view of BROWNE (US Patent 4,889,626).
Regarding Claim 6, TSAI discloses a two-headed membrane module comprising a membrane vessel (i.e., a fine filtration module comprising an elongate housing member having a first end and a second end) with hollow fibers (p0058). As shown in FIG. 4, the membrane module 90 includes a number of permeable hollow fibers 62 (i.e., a plurality of tubular membranes arranged within the elongate housing member) having asymmetric membrane walls that define a porous layer (i.e., elongate tubular members having membranous sidewalls with a selected permeability); the hollow fibers 62 are further potted in bottom potted end 64 and in top potted end 66 (i.e., a pair of end bushings comprising a first bushing at the first end and a second bushing at the second end; p0059). TSAI further discloses the membrane vessel has a round cross-section (p0058) and that the hollow fibers are potted accordingly (p0046), implying that the hollow fibers are potted in a radial pattern in the bottom and top potted ends (i.e., the pair of end bushings having a plurality of openings defining a radial pattern of the plurality of tubular membranes and the plurality of tubular membranes passing through the plurality of openings). TSAI discloses the hollow fibers 62 have a length greater than the distance between top and bottom potted ends 66, 64 to allow for slack and freedom to move (p0060).
	TSAI is deficient in disclosing a pair of end caps comprising a first end cap at the first end and a second end cap at the second end, the pair of end caps being configured for controlling the flow of the process material within the plurality of tubular membranes and for grasping ends of the plurality of tubular membranes; and wherein one of the pair of end caps is configured to be adjusted relative to the elongate housing member, and wherein adjustment of the one of the pair of end caps in a first direction causes the plurality of tubular membranes to stretch, and in a second direction causes the plurality of tubular membranes to relax.
BROWNE discloses a filter cartridge having a tunable filter membrane (abstract). The filter membrane 36 is decreased from its relaxed-state length (c6/4-6) or increased from its relaxed-state length (c6/l 1-15) by adjusting the input and output ends 14 and 16 (i.e., a pair of end caps) over a range of distances to vary the length of the tubular filter membranes 36 (i.e., a pair of end caps comprising a first end cap at the first end and a second end cap at the second end, the pair of end caps being configured for controlling the flow of the process material within the plurality of tubular membranes and for grasping ends of the plurality of tubular membranes; wherein one of the pair of end caps is configured to be adjusted relative to the elongate housing member, and wherein adjustment of the one of the pair of end caps in a first direction causes the plurality of tubular membranes to stretch, and in a second direction causes the plurality of tubular membranes to relax; c5/63-c6/10; FIGs. 1 and 2). Advantageously, such an adjustable end cap allows for a tunable filter membrane (c6/8-10) for increased control over filter membrane permeability (c2/8-18). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to modify the two-headed membrane module disclosed by TSAI to include a pair of end caps wherein one of the pair of end caps is configurable to be adjusted relative to the elongate housing member as disclosed by BROWNE.
Regarding Claim 7, as applied to the rejection of Claim 6, TSAI in view of BROWNE make obvious the claimed water treatment system. TSAI further discloses process liquid enters liquid inlet plenum 255 and is distributed from the liquid inlet plenum 255 into the hollow fiber lumen of each hollow fiber 62 (i.e., wherein the treatment system is configured to direct process material through the plurality of tubular membranes, such that for each tubular membrane, permeate passes through the membranous sidewall from inside the tubular membrane to outside the tubular membrane; p0068, FIG. 5).
prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Here, the two-headed membrane module system disclosed by TSAI reads upon all claimed structural limitations; the instant limitation in question does not further recite any structural elements or any functional elements that would otherwise require significant changes to the structure. As such, because the TSAI-disclosed system has been shown to be substantially identical to the claimed water treatment system, this claimed function is presumed inherent. This prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Finally, the limitation “process material” is directed toward materials or articles acted upon. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Nothing recited about the claimed process material structurally or functionally limits the claimed water treatment system; patentability of the water treatment system cannot be based upon the materials processed by the system, much less the properties of such materials.
Regarding Claims 8 and 9, as applied to the rejection of Claim 6, TSAI in view of BROWNE make obvious the claimed water treatment system. The instant claim limitations of “wherein the single-stage water treatment system is configured as a true batch system” (Claim 8) and “wherein the single-stage water treatment system is configured as a feed and bleed system” (Claim 9) are directed toward intended uses of the fine filtration module of the claimed water treatment system. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Here, the membrane vessel system disclosed by TSAI reads upon all claimed structural limitations; these instant limitations do not further recite any structural elements or any functional elements that would otherwise require significant changes to the structure. As such, because the TSAI-disclosed system has been shown to be substantially prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US PGPub 2009/0215153 A1) as applied to Claim 10 above, and further in view of SUEFUJI et al. (USPGPub 2011/0146491 A1).
Regarding Claim 10, as shown in FIG. 5, TSAI discloses a membrane vessel 142 (i.e., a fine filtration module) comprising a plurality of two-headed membrane modules connected in series, e.g., axially stacked membrane modules 230, 231, and 232 (i.e., the fine filtration module comprising a plurality of… housing members; p0064). The membrane modules are connected in series between liquid inlet plenum 255 and liquid outlet plenum 256 (i.e., a plurality of… housing members, each housing member having an inlet, a permeate outlet, and a concentrate outlet; wherein the plurality of… housing members are connected in series; p0064) and further comprise a number of permeable hollow fibers 62 arranged therebetween (i.e., each housing member further having a plurality of… tubular membranes extending from the inlet to the concentrate outlet; p0064); these hollow fibers 62 have asymmetric membrane walls that define a porous layer (i.e., each tubular membrane comprising a… tubular member having membranous sidewalls with a selected permeability; p0059); the hollow fibers 62 are further potted in bottom potted end 64 and in top potted end 66 (i.e., a pair of end caps; p0059). TSAI further discloses that the hollow fibers 62 have a length greater than the distance between the top and bottom potted ends 66 and 64 to allow for slack and freedom to move (p0060); and, as shown in FIG. 4, the two-headed membrane module is elongated along the length of the hollow fibers (i.e., elongate housing members; each tubular membrane comprising an elongate tubular member).
TSAI is deficient in explicitly disclosing the plurality of tubular membranes arranged in each [elongate] housing member are connected in series by way of an end cap to direct the flow of process material through each of the tubular membranes.
the plurality of tubular membranes arranged in each [elongate] housing member are connected in series; p0030; p0047). As further shown in FIGs. 1 and 2, SUEFUJI discloses a joint pipe 15 that connects the discharge ports 12 and introduction ports 11 of adjacent hollow cases 10 containing hollow fiber membranes 20; such a joint pipe 15 serves as a connection port 5 of the disclosed separation membrane module (i.e., by way of an end cap to direct the flow of process material through each of the tubular membranes; p0039; FIGs. 1 and 2). As an extreme example, FIG. 4 clearly shows that the flow of process material through each hollow case 10 is conveyed from introduction port 11, through the hollow fiber membrane 20, to discharge port 12, conveyed by joint pipe 15 in connection port 5, and finally to a fluidly connected introduction port 12 of an adjacent subsequent hollow case 10 (FIG. 4). Advantageously, such a configuration increases the period of time that a fluid being treated is in contact with the hollow fiber membranes, thereby enhancing separation efficiency (p0030). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to modify the membrane module system disclosed by TSAI such that the plurality of tubular membranes arranged in each housing member are connected in series as disclosed by SUEFUJI.

    PNG
    media_image3.png
    200
    388
    media_image3.png
    Greyscale

The limitations “configured for receiving process material with a high suspended or dissolved solids content”, “for producing a concentrate and a permeate”, and “to direct the flow of process material through each of the tubular membranes” are directed toward intended uses of the fine filtration module of the claimed water treatment system. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Here, the membrane vessel system disclosed by modified TSAI reads upon all claimed structural limitations; these instant limitations do not further recite any structural elements or any functional elements that would otherwise require significant changes to the structure. As such, because the modified TSAI-disclosed system has been shown to be substantially identical to the claimed water treatment system, these claimed functions are presumed inherent. This prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
The limitation “process material with a high suspended or dissolved solids content” is directed toward materials or articles acted upon. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Nothing recited about the claimed process material structurally or functionally limits the claimed water treatment system; patentability of the water treatment system cannot be based upon the materials processed by the system, much less the properties of such materials.
	Regarding Claim 12, modified TSAI makes obvious the water treatment system of Claim 10. Modified TSAI is deficient in disclosing the limitation wherein the fine filtration module is configured to receive the process material at a pressure of between 20 psi and 1000 psi.
However, such a limitation is directed toward an intended use of the claimed system. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Here, the water treatment system disclosed by modified TSAI suggests or makes obvious all claimed structural limitations; the instant limitation in question does not further recite any structural elements or any functional elements that would otherwise require significant changes to the claimed structure. As such, because the water treatment system disclosed by modified TSAI has been shown to be substantially identical to the claimed water treatment system, this claimed intended use and whatever associated structure is presumed inherent. This prima facie case can be rebutted by evidence showing that In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Response to Arguments
	Applicant’s amendments filed 23 February 2022 have been fully considered.
	Amendments to Claims 2-12 have overcome the Objections of Claims 2-12 and Claim 6; these objections have been withdrawn.
	Amendments to Claims 2, 6, 7, 10, 12, and the cancelation of Claim 11 have overcome the 35 USC 112(b) rejections of Claims 2-12; these rejections have been withdrawn.
	Amendments to Claim 4 correcting the dependency of the claim have overcome the 35 USC 112(d) rejection of Claim 4; this rejection has been withdrawn.
	Please note the added Claim Objections of Claim 10 for minor issues.
	Applicant’s amendments to Claim 10 incorporating the limitations of Claim 11 are persuasive. The 35 USC 102(a)(1)/(a)(2) rejection of Claim 10 as anticipated by TSAI has been withdrawn. However, upon further consideration, new grounds of rejection have been made under 35 USC 103 as being obvious over TSAI in view of SUEFUJI.
	Applicant’s arguments pertaining to the 35 USC 102(a)(1)/(a)(2) rejections of Claims 2-5 over TSAI and the 35 USC 103 rejections of Claims 6-9 over TSAI in view of BROWNE have been fully considered but are not persuasive.
	Regarding the 35 USC 102 rejections, Applicant argues TSAI fails to disclose “a plurality of readily removable membranes” and instead teaches that hollow fibers are potted at both ends with epoxy, i.e., the hollow fibers potted with epoxy are not “readily removable” and as such, TSAI does not anticipate Claim 2 (pg. 7).
	The Examiner respectfully disagrees.
The limitation “a plurality of readily removable membranes arranged within the internal cavity” is considered to not have patentable weight; everything and anything is removable and may be removed if so desired. While TSAI may have disclosed that the hollow fibers 62 are potted to the bottom potted end 64 and the top potted end 66 with an 
	Regarding the now amended Claim 10 that incorporates the limitations of Claim 11, Applicant argues that SUEFUJI fails to disclose that the membranes (1) are connected “by way of an end cap” and (2) do not extend from inlet to concentrate outlet of the housing as required by the as-amended Claim 10 (pg. 7-8).
	The Examiner respectfully disagrees. Regarding (1), as shown in FIGs. 1-4, SUEFUJI discloses a joint pipe 15 that connects the discharge ports 12 and introduction ports 11 of adjacent hollow cases 10 containing hollow fiber membranes 20; such a joint pipe 15 serves as a connection port 5 of the disclosed separation membrane module. This joint pipe 15 serving as a connection port 5 is at the end of the hollow case and is considered by all intents and purposes, an end cap to the hollow case. Regarding (2), the limitation in question requires that the “plurality of tubular membranes extend[ing] from the inlet to the concentrate outlet”. This is clearly shown by both TSAI and SUEFUJI. For example, in FIG. 4, TSAI shows that the hollow fiber membranes extends from the bottom of the module near port 79 to the top of the module near port 80, i.e., the “plurality of tubular membranes extend[ing] from the inlet to the concentrate outlet”. Similarly, SUEFUJI shows that membranes 20 extend from inlet 11 to outlet 12 in the hollow case. The claimed limitation is broadly worded such that it is reasonable to interpret that a bundle of hollow fiber membranes generally having one end near the inlet and the other end near the outlet would read on the limitation.
	Regarding the 35 USC 103 rejections of Claims 6-9 as obvious over TSAI in view of BROWNE, Applicant refers to the limitation “wherein one of the pair of end caps is configured to be adjusted relative to the elongate housing member” which “causes the plurality of tubular membranes to stretch, and… relax”, arguing that if the two-headed membrane module of TSAI were modified to include a pair of end caps as disclosed by BROWNE, TSAI would be rendered unfit for its intended purpose, i.e., the end caps of BROWNE do not accommodate the flow of gas and liquid at each end of the device because BROWNE only discloses a gas passageway in one end whereas TSAI requires cocurrent or countercurrent flow of gas and liquid (pg. 8-9).

	BROWNE was relied upon for teaching the adjustable/translatable pair of end caps. While BROWNE may have very well disclosed a different port arrangement in the end caps compared with TSAI (i.e., only one gas port in one terminal end whereas TSAI apparently discloses one gas port in both ends), these teachings are irrelevant to the disclosed advantages of the movable caps that the rejection relies upon. While it is understood that the entire reference must be considered including disclosures that teach away from the claims, the proposed modification to the movability of the end caps – not to the structure or changes in ports in the end caps – does not render the prior art unsatisfactory for its intended purpose or change the principle of operation. The rejection was based on adapting the movability of the end caps of BROWNE to the end cap structure disclosed by TSAI. Adding movable end caps to TSAI would not alter the way by which the countercurrent or cocurrent gas/liquid flows in the device because the end cap structure is not proposed to be changed.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777